


EXHIBIT 10(xx)
THIRD AMENDMENT TO THE


ANADARKO PETROLEUM CORPORATION
SAVINGS RESTORATION PLAN
(As Amended and Restated Effective January 1, 2007)


WHEREAS, Anadarko Petroleum Corporation (the “Company”) sponsors the Anadarko
Petroleum Corporation Savings Restoration Plan, as amended and restated
effective January 1, 2007 (the “Plan”), for the benefit of its eligible
employees and their beneficiaries; and


WHEREAS, the Company also sponsors the Anadarko Employee Savings Plan, as
amended and restated effective as of January 1, 2013 (the “Savings Plan”), for
the benefit of its eligible employees and their beneficiaries; and


WHEREAS, Section 4.01 of the Plan provides for certain contributions to a Plan
participant’s Post-2004 Savings Restoration Plan Account (as defined in the
Plan) that are determined based upon “Company Matching Contributions,” which
term is defined in the Plan to include and encompass any Employer Safe-Harbor
Contributions (as defined in the Savings Plan) and PWA Contributions (as defined
in the Savings Plan) made to a participant’s account under the Savings Plan; and


WHEREAS, in connection with the adoption of the January 1, 2013 amendment and
restatement of the Savings Plan, the Savings Plan was amended to provide that
Employer Safe­ Harbor Contributions would no longer be made to the Savings Plan
for Plan Years (as such term is defined in the Savings Plan) beginning on or
after January 1, 2014, and, in lieu thereof, Employer Post-2013 Matching
Contributions (as such term is defined in the Savings Plan) would be made to the
Savings Plan for such Plan Years; and


WHEREAS, the Company desires to clarify that, for purposes of determining the
amount of contributions that are made to the Plan for Plan years beginning on or
after January 1, 2014, the definition of “Company Matching Contributions” under
the Plan also includes any Employer Post-2013 Matching Contributions made to a
participant’s account under the Savings Plan; and


WHEREAS, pursuant to Section 7.11 of the Plan, if any Plan provision does not
accurately reflect its intended meaning, as determined by the Committee (as such
term is defined in the Plan) in its sole and exclusive judgment, the Committee
may amend the Plan retroactively to cure any such ambiguity without the need for
approval by the Board of Directors of the Company.


NOW THEREFORE, the Plan is hereby amended, effective as of January 1, 2014, by
deleting subsection (w) of Section 4.01 of the Plan and replacing it with the
following:


“(w) for purposes of the Plan, including this Section 4.01, the term “Company
Matching Contributions” shall include and encompass any Employer Safe-Harbor
Contributions, PWA Contributions and, from and after January 1, 2014, Employer
Post-2013 Matching Contributions made to a Participant’s Account under the
Savings Plan (as such terms are defined in the Savings Plan);”


Except as expressly amended hereby, the Plan is ratified and confirmed in all
respects and shall remain in full force and effect.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, being a duly authorized officer of the
Company, has approved and executed this Third Amendment on this 18 day of
December, 2014.




ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ Julia A. Struble
Name:
Julia A. Struble
Title:
VP, Human Resources




2

